Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2019 and October 13, 2022 have been considered by the examiner.

Drawings
Seven sheets for formal drawings were filed August 26, 2019 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 11, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0181165 A1).
Regarding claim 1, Park discloses a foldable display device (Figs. 2A-2B) comprising: a display panel including a first display portion (RA1), a second display portion (RA2), and a folding portion (FA) disposed between the first display portion and the second display portion; first-set light control members overlapping the first display portion and extending parallel to each other; and second-set light control members overlapping the second display portion and extending parallel to each other (black matrix BM elements in Fig. 4 control light as described in paragraph 0137 and overlap the first and second display portions; since they are in each pixel as described in paragraph 0133 and do not overlap, they extend parallel to each other).  
 Regarding claim 3, Park discloses each of the first-set light control members includes a black resin in paragraph 0133.
Regarding claim 7, Park discloses third-set light control members overlapping the folding portion and extending parallel to each other since the folding portion is part of the display area in Fig. 1 and therefore would include pixels comprising all the elements shown in Fig. 4.  
Regarding claim 11, Park discloses a transparent film (color filter CF in Fig. 4) overlapping the first display portion and including first-set grooves (regions where BM are disposed constitute grooves within CF), wherein the first-set light control members are respectively disposed in the first-set grooves.  
Regarding claim 12, Park discloses the transparent film further overlaps the folding portion since the folding portion is part of the display area in Fig. 1.  
Regarding claim 20, Park discloses the display panel is a transparent display panel, and the first-set light control members are light blockers in paragraph 0133.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0181165 A1).
Regarding claims 13 and 14, Park further discloses a base film (CVL) wherein the first-set light control members are positioned between the base film and the first display portion (bottom portion of display including array substrate ASB in Fig. 3B), and the base film overlaps the first display portion and overlaps the folding portion (see Fig. 1 which shows the folding portion is part of the display area).  Park teaches the claimed invention except for the base film formed of a polymer material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the base film from a polymer material since it is readily available and cost-effective, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Park discloses portions of the transparent film are positioned between the first-set light control members and the base film, directly contact the first-set light control members, and directly contact the base film in Fig. 4.  
Regarding claims 16-19, Park teaches the claimed invention except for an adhesive layer.  However, adhesive layers are ubiquitous in the art of display devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use an adhesive layer positioned between the first-set light control members and the first display portion and directly contacting the first-set light control members and the transparent film for the purpose of securely attaching the light control members and the transparent film.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0181165 A1) in view of Oh et al. (US 10,290,685 B2).
Regarding claim 2, Park teaches the claimed invention except for a first and second folded state.  Oh discloses a display device having an inwardly folded state and an outwardly folded state in Figs. 9A-9B.  Since both inventions are directed to the art of display devices, one of ordinary skill in the art at the time of the invention would have found it obvious to allow first and second folded states as disclosed by Oh using the device of Park for the purpose of increasing the versatility of the device and improving the user experience.  In the proposed combination, the first-set light control members and the second-set light control members are positioned between the first display portion and the second display portion when the display panel is in a first folded state, and the first display portion and the second display portion are positioned between the first-set light control members and the second-set light control members when the display panel is in a second folded state.  

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0298818 A1) in view of Woo et al. (KR 20140093323 A).
Regarding claims 4, 5 and 8, Park teaches the claimed invention except for the light control members extending obliquely relative to an edge of the display panel.  Woo discloses a display device having light control members (130b) extending parallel to each other and extending obliquely relative to an edge of the display panel in Fig. 4.  Since both inventions are directed to the art of display devices, one of ordinary skill in the art at the time of the invention would have found it obvious to form light control members extending obliquely relative to an edge of the display panel as disclosed by Woo in the device of Park for the purpose of providing a parallax barrier to enhance display of 3D images.  Since Woo discloses the barrier over the entire display area, in the proposed combination, the first-set light control members would extend parallel to the second-set light control members and extend parallel to the third-set light control members in an unfolded state and in a folded state the first-set light control members and the second-set light control members would be positioned between the first display portion and the second display portion, and the first-set light control members would cross the second-set light control members in a plan view of the foldable display device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 14, 2022